      Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 1 of 36



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MARYLAND

Bureau of Consumer Financial            Case No. 8:19-cv-02817-GJH
Protection,

            Plaintiff,                  [PROPOSED] STIPULATED
                                        FINAL JUDGMENT AND
            v.                          ORDER

Fair Collections & Outsourcing,
Inc., et al.,

            Defendants.


      The Bureau of Consumer Financial Protection (“Bureau”) commenced

this civil action on September 25, 2019, to obtain injunctive relief and civil

penalties from Fair Collections & Outsourcing, Inc., Fair Collections &

Outsourcing of New England, Inc., FCO Worldwide, Inc., FCO Holding,

Inc., and Michael E. Sobota (“Sobota”). The Complaint alleges violations of

Section 1036 of the Consumer Financial Protection Act of 2010 (CFPA), 12

U.S.C. § 5536(a), Section 623 of the Fair Credit Reporting Act (FCRA), 15

U.S.C. § 1681s-2, Section 1022.42 of Regulation V, 12 C.F.R. § 1022.42, and

Section 807 of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §

1692e, in connection with the Defendants’ collection of debt and furnishing

of consumer information.
        Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 2 of 36



        The Bureau and Defendants agree to entry of this Stipulated Final

Judgment and Order (“Order”), without adjudication of any issue of fact or

law, to settle and resolve all matters in dispute arising from the conduct

alleged in the Complaint.

        THEREFORE, it is ORDERED:

                                 FINDINGS

        1.   This Court has jurisdiction over the parties and the subject

matter of this action.

        2.   Defendants neither admit nor deny any allegations in the

Complaint, except as specified in this Order. For purposes of this Order,

Defendants admit the facts necessary to establish the Court’s jurisdiction

over them and the subject matter of this action.

        3.   Defendants waive all rights to seek judicial review or otherwise

challenge or contest the validity of this Order and any claim they may have

under the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the

prosecution of this action to the date of this Order. Each Party agrees to

bear its own costs and expenses, including, without limitation, attorneys’

fees.

        4.   Entry of this Order is in the public interest.




                                        2
Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 3 of 36



                       DEFINITIONS

5.   The following definitions apply to this Order:

     a. “Accuracy” is synonymous in meaning and equal in scope

        to the definition of the term, as of the Effective Date, in

        Subpart E of the Furnisher Rule, 12 C.F.R. 1022.41(a),

        including “that information a furnisher provides to a

        consumer reporting agency about an account or other

        relationship with the consumer correctly (1) [r]eflects the

        terms of and liability for the account or other relationship;

        (2) [r]eflects the consumer’s performance and other conduct

        with respect to the account or other relationship; and (3)

        [i]dentifies the appropriate consumer.”

     b. “Consumer Reporting Agency” or “CRA” is

        synonymous in meaning and equal in scope to the definition

        of the term, as of the Effective Date, in Section 603 of the

        FCRA, 15 U.S.C. § 1681a(f) and includes “any person which,

        for monetary fees, dues, or on a cooperative nonprofit basis,

        regularly engages in whole or in part in the practice of

        assembling or evaluating consumer credit information or

        other information on consumers for the purpose of


                                3
Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 4 of 36



        furnishing consumer reports to third parties, and which uses

        any means or facility of interstate commerce for the purpose

        of preparing or furnishing consumer reports.”

     c. “Corporate Defendants” means Fair Collections &

        Outsourcing, Inc., Fair Collections and Outsourcing of New

        England, Inc., FCO Holding, Inc., FCO Worldwide, Inc.

        (collectively d/b/a “FCO”), and their successors and assigns.

     d. “Defendants” means Individual Defendant and the

        Corporate Defendants, individually, collectively, or in any

        combination.

     e. “Direct Dispute” is synonymous in meaning and equal in

        scope to the definition of the term, as of the Effective Date, in

        Subpart E of Regulation V, 12 C.F.R. pt. 1022.41(b), and

        includes “a dispute submitted directly to a furnisher

        (including a furnisher that is a debt collector) by a consumer

        concerning the accuracy of any information contained in a

        consumer report and pertaining to an account or other

        relationship that the furnisher has or had with the

        consumer.”




                               4
Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 5 of 36



     f. “Effective Date” means the date on which the Order is

        entered by the Court.

     g. “Enforcement Director” means the Assistant Director of

        the Office of Enforcement for the Consumer Financial

        Protection Bureau, or his or her delegate.

     h. “Identity Theft Report” is synonymous in meaning and

        equal in scope to the definition of the term, as of the

        Effective Date, in Section 603(q)(4) of the FCRA, 15 U.S.C. §

        1681a(q)(4) and 12 C.F.R. § 1022.3(i), as set forth in

        Appendix A of this Order.

     i. “Indirect Dispute” means a notice to a person of a dispute

        made by a consumer, directly or indirectly through a reseller,

        to a Consumer Reporting Agency regarding the completeness

        or accuracy of any item of information provided by the

        person to a Consumer Reporting Agency.

     j. “Individual Defendant” means Michael E. Sobota and

        any other names by which he may be known.

     k. “Integrity” is synonymous in meaning and equal in scope

        to the definition of the term, as of the Effective Date, in

        Subpart E of the Furnisher Rule, 12 C.F.R. 1022.41(d) and


                                5
Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 6 of 36



        Section I(b)(2) of Appendix E to Subpart E of the Furnisher

        Rule, including “that information that a furnisher provides to

        a consumer reporting agency about an account or other

        relationship with the consumer (1) [i]s substantiated by the

        furnisher’s records at the time it is furnished; (2) [i]s

        furnished in a form and manner that is designed to minimize

        the likelihood that the information may be incorrectly

        reflected in a consumer report; thus, the furnished

        information should: (A) [i]nclude appropriate identifying

        information about the consumer to whom it pertains; and

        (B) [b]e furnished in a standardized and clearly

        understandable form and manner and with a date specifying

        the time period to which the information pertains; and (3)

        [i]ncludes the credit limit, if applicable and in the furnisher’s

        possession.”

     l. “Related Consumer Action” means a private action by or

        on behalf of one or more consumers or an enforcement

        action by another governmental agency brought against any

        Defendant based on substantially the same facts as described

        in the Complaint.


                                6
      Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 7 of 36



                                  ORDER

                           CONDUCT RELIEF

                                       I

IT IS ORDERED that:

      6.    The Corporate Defendants and their officers, agents, servants,

employees, and attorneys, and all other persons in active concert or

participation with them who have actual notice of this Order, whether

acting directly or indirectly, may not violate Sections 623(a)(6) or 623(b)(1)

of the FCRA, 15 U.S.C. §§ 1681s-2(a)(6), (b)(1), or Section 1022.42 of

Regulation V, 12 C.F.R. pt. 1022.42.

      7.    The Corporate Defendants must take the following affirmative

actions:

            a. Policies and Procedures: within 75 days of the Enforcement

               Director’s determination of non-objection to the selection of

               an independent consultant, as set forth in paragraph 10, in

               consultation with the independent consultant, the Corporate

               Defendants shall modify or update existing written policies

               and procedures regarding the Accuracy and Integrity of the

               information that they furnish to Consumer Reporting

               Agencies, or shall establish new written policies and


                                       7
Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 8 of 36



        procedures, as necessary to ensure that they have reasonable

        written policies and procedures regarding the Accuracy and

        Integrity of information furnished. In so doing, the

        Corporate Defendants must consider the guidelines in

        Appendix E of Regulation V and incorporate them where

        appropriate. Without limiting the foregoing, the Corporate

        Defendants’ written policies and procedures related to the

        handling of consumer disputes must, at a minimum, (1) set

        forth detailed instructions for conducting investigations of

        all consumer disputes, including Direct and Indirect

        Disputes, and disputes that include Identity Theft Reports;

        (2) require a documented description of the steps taken to

        investigate each dispute; and (3) require retention of

        supporting documentation that accompanies disputes.

     b. Within 30 days after receiving the Enforcement Director’s

        non-objection to the Compliance Plan, as set forth in

        paragraphs 13 and 14, the Corporate Defendants shall

        implement the written policies and procedures required by

        paragraph 7.a.




                               8
Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 9 of 36



     c. Internal Controls: within 75 days of the Enforcement

        Director’s determination of non-objection to the selection of

        an independent consultant, in consultation with the

        independent consultant, the Corporate Defendants shall

        modify or update existing written policies and procedures, or

        shall establish new written policies and procedures, as

        necessary to ensure that they have written policies and

        procedures setting forth a system of internal controls

        regarding the Accuracy and Integrity of the information

        about consumers that the Corporate Defendants furnish to

        CRAs (Internal Controls). The purpose of the Internal

        Controls will be to identify practices or activities of the

        Corporate Defendants that could compromise the Accuracy

        or Integrity of information furnished to CRAs and to evaluate

        the effectiveness of the Corporate Defendants’ policies,

        procedures, and methods used to furnish consumer

        information. Without limiting the foregoing, the Internal

        Controls must, at a minimum, require that the Corporate

        Defendants regularly (1) assess the Accuracy and Integrity of

        the information they have provided to CRAs; (2) assess


                                9
Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 10 of 36



         whether the Corporate Defendants’ responses to disputes

         have complied with the FCRA and the Furnisher Rule; (3)

         assess whether the Corporate Defendants’ furnishing of

         information, including the investigation of and responses to

         consumer disputes, otherwise complies with the FCRA, the

         Furnisher Rule, and the Corporate Defendants’ written

         policies and procedures; (4) take prompt corrective action to

         address any failures to comply with the FCRA, the Furnisher

         Rule, or the Corporate Defendants’ written policies and

         procedures; and (5) update the Corporate Defendants’

         policies and procedures, or the implementation of those

         policies and procedures, as necessary to address any

         compliance failures identified through the Internal Controls.

      d. Within 15 days after receiving the Enforcement Director’s

         non-objection to the Compliance Plan, the Corporate

         Defendants shall implement the Internal Controls.

      e. Identity Theft Report Review Program: within 75 days of the

         Enforcement Director’s determination of non-objection to

         the selection of an independent consultant, in consultation

         with the independent consultant, the Corporate Defendants


                               10
Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 11 of 36



         will establish an identity theft report review program to

         identify instances in which the Corporate Defendants

         received Identity Theft Reports directly from consumers

         prior to the Effective Date and take steps to ensure that their

         handling of those Identity Theft Reports complies with

         Section 623(a)(6) of the FCRA, 15 U.S.C. § 1681s-2(a)(6)

         (Identity Theft Report Review Program).

            i. The Identity Theft Report Review Program shall

               require the Corporate Defendants, in consultation with

               the independent consultant, to develop and implement

               a process to identify Identity Theft Reports that the

               Corporate Defendants received directly from a

               consumer by mail, email, or facsimile prior to the

               Effective Date and that are associated with accounts

               with respect to which the Corporate Defendants (1)

               have furnished information to a CRA within the 7-year

               period immediately preceding the Effective Date and

               have not otherwise instructed the CRA to delete such

               information, or (2) may furnish information to a CRA

               on or after the Effective Date.


                               11
Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 12 of 36



           ii. At a minimum, for each Identity Theft Report

              identified in the Identity Theft Report Review

              Program, the Corporate Defendants shall (1) determine

              whether the Corporate Defendants previously

              conducted an investigation into the consumer’s claim

              of identity theft; and (2) if the Corporate Defendants

              did not conduct an investigation that determined the

              disputed information was correct, cease furnishing

              information about the consumer, and resume

              furnishing information about the consumer only after

              such an investigation has been conducted and the

              disputed information has been determined to be

              correct.

      f. Within 30 days after receiving the Enforcement Director’s

         non-objection to the Compliance Plan, the Corporate

         Defendants shall implement the Identity Theft Report

         Review Program and, within 90 days of receiving non-

         objection, shall complete the review.




                               12
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 13 of 36



IT IS FURTHER ORDERED that:

      8.      Defendants and their officers, agents, servants, employees, and

attorneys, and all other persons in active concert or participation with them

who have actual notice of this Order, whether acting directly or indirectly,

may not violate Sections 807 and 807(10) of the FDCPA, 15 U.S.C. § 1692e,

e(10), including by representing, expressly or by implication, that

Defendants have a reasonable basis to assert that consumers owe debts

when, in fact, Defendants do not have a reasonable basis to make those

assertions.

      9.      Defendants must take the following affirmative actions:

              a. Within 75 days of the Enforcement Director’s determination

                of non-objection to the selection of an independent

                consultant, in consultation with the independent consultant,

                the Defendants shall modify or update existing written

                policies and procedures regarding the intake of new

                collection accounts, or shall establish new written policies

                and procedures, as necessary to ensure that they have

                written intake policies and procedures designed to evaluate

                the quality, completeness, Accuracy, and Integrity of




                                      13
Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 14 of 36



         account information provided by a client before commencing

         collections on an account; and

      b. Within 75 days of the Enforcement Director’s determination

         of non-objection to the selection of an independent

         consultant, in consultation with the independent consultant,

         Defendants shall modify or update existing written policies

         and procedures, or establish new policies and procedures, as

         necessary to ensure that they have policies and procedures to

         monitor, evaluate, and address trends in disputes and other

         indicia of unreliability, including but not limited to relatively

         high dispute rates without explanation or the inability to

         obtain information from creditors upon request, regarding

         portfolios that contain accounts that any Corporate

         Defendant commences collecting or furnishing after the

         Effective Date; and

      c. Within 75 days of the Enforcement Director’s determination

         of non-objection to the selection of an independent

         consultant, in consultation with the independent consultant,

         Defendants shall develop a program to review portfolios that

         contained accounts that Defendants furnished to a CRA


                                14
Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 15 of 36



         within the 7-year period immediately preceding the Effective

         Date or that were in an unpaid status as of the Effective Date

         (the Portfolio Review Program); and evaluate whether the

         portfolios may reflect indicia of unreliability, including but

         not limited to, relatively high dispute rates without

         explanation or the inability to obtain information from

         creditors upon request, and shall address, as appropriate,

         any issues identified;

      d. Within 15 days after receiving the Enforcement Director’s

         non-objection to the Compliance Plan, as set forth in

         paragraphs 13 and 14, the Defendants shall implement the

         written policies and procedures required by paragraphs 9(a)-

         (b);

      e. Within 30 days of receiving the Enforcement Director’s non-

         objection to the Compliance Plan, the Corporate Defendants

         shall implement the Portfolio Review Program set forth in

         paragraph 9(c), and, within 90 days of receiving non-

         objection, shall complete the review.




                                  15
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 16 of 36



                                     II
     Independent Consultant’s Report and Compliance Plan

IT IS FURTHER ORDERED that:

     10.   Within 15 days of the Effective Date, Defendants shall submit

the names and curriculum vitae of one or more independent consultants,

with specialized experience in consumer-information furnishing and debt

collection, to the Enforcement Director, who shall have the discretion to

make a determination of non-objection. The Enforcement Director shall

make such determination within 10 days, or direct the Defendants to select

one or more different independent consultants. If the Enforcement Director

directs the Defendants to select one or more different independent

consultants, the Defendants shall do so within 20 days, and submit the

names and curriculum vitae of the newly-identified independent

consultant(s) to the Enforcement Director, who may then make a

determination of non-objection within 5 days.

     11.   Within 20 days of the Enforcement Director’s determination of

non-objection, the Defendants shall engage the independent consultant to

conduct an independent review of Defendants’ furnishing of consumer

information and collection of debt. The purposes of the review must be to:




                                     16
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 17 of 36



           a. Make recommendations to develop, implement, and

              maintain policies and procedures to ensure management-

              level oversight of and commitment to compliance with the

              FCRA and FDCPA;

           b. Make recommendations to develop, implement, and

              maintain policies and procedures, and other applicable

              employee guidance to address the acts and practices that are

              the subject of this Order;

           c. Make recommendations to develop, implement, and

              maintain employee training to address the acts and practices

              that are the subject of this Order;

           d. Make recommendations to develop, implement, and

              maintain monitoring, testing, and other compliance

              oversight and internal controls to address the acts and

              practices that are the subject of this Order; and

           e. Make recommendations regarding implementation of the

              requirements of Section I of this Order, consistent with the

              deadlines set forth in this Order;

     12.   Within 90 days of the Enforcement Director’s determination of

non-objection to the selection of the independent consultant, the


                                     17
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 18 of 36



independent consultant(s) must prepare a written report detailing the

findings of the review (the “Independent Consultant Report”), and provide

the Independent Consultant Report to the Defendants.

     13.     Within 30 days of receiving the Independent Consultant

Report, the Defendants must:

           a. Develop a plan (the “Compliance Plan”) to:

                   i. correct any deficiencies identified in the Independent

                      Consultant Report;

                  ii. implement any recommendations or explain in writing

                      why a particular recommendation is not being

                      implemented;

                  iii. address each action required by Section I this Order;

                  iv. set forth specific timeframes and deadlines for

                      implementation of the steps described above; and

             b. Submit the Independent Consultant Report and the

                Compliance Plan to the Enforcement Director.

     14.     The Enforcement Director will have the discretion to make a

determination of non-objection to the Compliance Plan or to direct the

Defendants to revise it. If the Enforcement Director directs the Defendants

to revise the Compliance Plan, the Defendants must make the requested


                                      18
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 19 of 36



revisions and resubmit the Compliance Plan to the Enforcement Director

within 20 days.

      15.   After receiving notification that the Enforcement Director has

made a determination of non-objection to the Compliance Plan, the

Defendants must implement and adhere to the steps, recommendations,

deadlines, and timeframes outlined in the Compliance Plan.

                       MONETARY PROVISIONS

                                     III

                   Order to Pay Civil Money Penalty

IT IS FURTHER ORDERED that:

      16.   Under Section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by

reason of the violations of law alleged in the Complaint and continuing

until the Effective Date, and taking into account the factors in 12 U.S.C. §

5565(c)(3), Defendants must pay a civil money penalty of $850,000 to the

Bureau.

      17.   Within 10 days of the Effective Date, Defendants must pay the

civil money penalty by wire transfer to the Bureau or to the Bureau’s agent

in compliance with the Bureau’s wiring instructions.




                                      19
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 20 of 36



      18.   The civil money penalty paid under this Order will be deposited

in the Civil Penalty Fund of the Bureau as required by Section 1017(d) of the

CFPA, 12 U.S.C. § 5497(d).

      19.   Defendants must treat the civil money penalty paid under this

Order as a penalty paid to the government for all purposes. Regardless of

how the Bureau ultimately uses those funds, Defendants may not:

            a. Claim, assert, or apply for a tax deduction, tax credit, or any

               other tax benefit for any civil money penalty paid under this

               Order; or

            b. Seek or accept, directly or indirectly, reimbursement or

               indemnification from any source, including but not limited

               to payment made under any insurance policy, with regard to

               any civil money penalty paid under this Order.

      20.   Individual Defendant agrees that the civil penalty imposed by

the Order represents a civil penalty owed to the United States Government,

is not compensation for actual pecuniary loss, and, thus, as to Individual

Defendant, it is not subject to discharge under the Bankruptcy Code under

11 U.S.C. § 523(a)(7).

      21.   In the event of any default on Defendants’ obligations to make

payment under this Order, interest, computed under 28 U.S.C. § 1961, as


                                      20
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 21 of 36



amended, will accrue on any outstanding amounts not paid from the date of

default to the date of payment, and will immediately become due and

payable.

      22.   Defendants relinquish all dominion, control, and title to the

funds paid under this Order to the fullest extent permitted by law and no

part of the funds may be returned to Defendants.

      23.   The facts alleged in the Complaint will be taken as true and be

given collateral estoppel effect, without further proof, in any proceeding

based on the entry of the Order, or in any subsequent civil litigation by or

on behalf of the Bureau, including in a proceeding to enforce its rights to

any payment or monetary judgment under this Order.

      24.   Under 31 U.S.C. § 7701, Defendants, unless they already have

done so, must furnish to the Bureau their taxpayer-identification numbers,

which may be used for purposes of collecting and reporting on any

delinquent amount arising out of this Order.

      25.   For 10 years after the Effective Date, within 30 days of the entry

of a final judgment, order, or settlement in a Related Consumer Action,

Defendants must notify the Enforcement Director of the final judgment,

order, or settlement in writing. That notification must indicate the amount

of redress, if any, that Defendants paid or is required to pay to consumers


                                      21
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 22 of 36



and describe the consumers or classes of consumers to whom that redress

has been or will be paid. To preserve the deterrent effect of the civil money

penalty in any Related Consumer Action, Defendants may not argue that

Defendants are entitled to, nor may Defendants benefit by, any offset or

reduction of any monetary remedies imposed in the Related Consumer

Action because of the civil money penalty paid in this action or because of

any payment that the Bureau makes from the Civil Penalty Fund. If the

court in any Related Consumer Action offsets or otherwise reduces the

amount of compensatory monetary remedies imposed against Defendants

based on the civil money penalty paid in this action or based on any

payment that the Bureau makes from the Civil Penalty Fund, Defendants

must, within 30 days after entry of a final order granting such offset or

reduction, notify the Bureau and pay the amount of the offset or reduction

to the U.S. Treasury. Such a payment will not be considered an additional

civil money penalty and will not change the amount of the civil money

penalty imposed in this action.

      26.   Under Section 604(a)(1) of the Fair Credit Reporting Act, 15

U.S.C.§ 168l b(a)(1), any Consumer Reporting Agency may furnish a

consumer report concerning any Defendant to the Bureau, which may be




                                     22
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 23 of 36



used for purposes of collecting and reporting on any delinquent amount

arising out of this Order.

                      COMPLIANCE PROVISIONS

                                      IV

                        Reporting Requirements

IT IS FURTHER ORDERED that:

      27.   Defendants must notify the Bureau of any development that

may affect compliance obligations arising under this Order, including but

not limited to, a dissolution, assignment, sale, merger, or other action that

would result in the emergence of a successor company; the creation or

dissolution of a subsidiary, parent, or affiliate that engages in any acts or

practices subject to this Order; the filing of any bankruptcy or insolvency

proceeding by or against Defendants; or a change in any Defendant’s name

or address. Defendants must provide this notice at least 30 days before the

development or as soon as practicable after learning about the

development, whichever is sooner.

      28.   Within 7 days of the Effective Date, each Defendant must:

            a. Designate at least one telephone number and email, physical,

               and postal address as points of contact, which the Bureau

               may use to communicate with Defendant;


                                      23
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 24 of 36



           b. Identify all businesses for which Defendant is the majority

              owner, or that Defendant directly or indirectly controls, by

              all of their names, telephone numbers, and physical, postal,

              email, and Internet addresses;

           c. Describe the activities of each such business, including the

              products and services offered, and the means of advertising,

              marketing, and sales;

           d. Identify Individual Defendant’s telephone numbers and all

              email, Internet, physical, and postal addresses, including all

              residences; and

           e. Describe in detail Individual Defendant’s involvement in any

              business for which he performs services in any capacity or

              which he wholly or partially owns, including Defendant’s

              title, role, responsibilities, participation, authority, control,

              and ownership.

     29.   Corporate Defendants must report any change in the

information required to be submitted under paragraph 28 at least 30 days

before the change or as soon as practicable after the learning about the

change, whichever is sooner. For 20 years after the Effective Date,

Individual Defendant must report any change in the information required


                                      24
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 25 of 36



to be submitted under paragraph 28 at least 30 days before the change or

as soon as practicable after the learning about the change, whichever is

sooner.

     30.   Within 90 days of receiving notice of non-objection to the

Compliance Plan, and again one year after receiving notice of non-objection

to the Compliance Plan, each Defendant must submit to the Enforcement

Director an accurate written compliance progress report sworn to under

penalty of perjury (Compliance Report), which, at a minimum:

           a. Lists each applicable paragraph and subparagraph of the

              Order and describes in detail the manner and form in which

              each Defendant has complied with each such paragraph and

              subparagraph this Order;

           b. Describes in detail the manner and form in which each

              Defendant has complied with the Compliance Plan; and

           c. Attaches a copy of each Order Acknowledgment obtained

              under Section V, unless previously submitted to the Bureau.




                                     25
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 26 of 36



                                      V

               Order Distribution and Acknowledgment

IT IS FURTHER ORDERED that,

      31.    Within 7 days of the Effective Date, each Defendant must

submit to the Enforcement Director an acknowledgment of receipt of this

Order, sworn under penalty of perjury.

      32.    Within 30 days of the Effective Date, Corporate Defendants and

Individual Defendant, for any business for which he is the majority owner

or which he directly or indirectly controls must deliver a copy of this Order

to each of its board members and executive officers, as well as to any

managers, employees, service providers, or other agents and

representatives who have responsibilities related to the subject matter of

the Order.

      33.    For 5 years from the Effective Date, Corporate Defendants and

Individual Defendant, for any business that offers or provides a product or

service related to the subject matter of this Order for which he is the

majority owner or which he directly or indirectly controls, must deliver a

copy of this Order to any business entity resulting from any change in

structure referred to in Section IV, any future board members and executive

officers, as well as to any managers, employees, service providers, or other


                                      26
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 27 of 36



agents and representatives who will have responsibilities related to the

subject matter of the Order before they assume their responsibilities.

      34.   Defendants must secure a signed and dated statement

acknowledging receipt of a copy of this Order, ensuring that any electronic

signatures comply with the requirements of the E-Sign Act, 15 U.S.C. § 7001

et seq., within 30 days of delivery, from all persons receiving a copy of this

Order under this Section.

      35.   Within 90 days of the Effective Date, Defendants must provide

the Bureau with a list of all persons and their titles to whom this Order was

delivered through that date under paragraphs 32 and 33 and a copy of all

signed and dated statements acknowledging of receipt of this Order under

paragraph 34.

                                      VI

                              Recordkeeping

IT IS FURTHER ORDERED that

      36.   Defendants must create, for at least 5 years from the Effective

Date, including for any business for which Individual Defendant,

individually or collectively with any other Defendant, is a majority owner or

which he directly or indirectly controls, the following business records:

            a. All documents and records necessary to demonstrate full


                                      27
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 28 of 36



               compliance with each provision of this Order, including all

               submissions to the Bureau.

Defendants must retain these documents for at least 5 years after creation

and make them available to the Bureau upon the Bureau’s request.

      37.   Defendants must retain, for at least 5 years from the Effective

Date or 5 years after creation, whichever is longer, including for any

business for which Individual Defendant, individually or collectively with

any other Defendant, is a majority owner or which he directly or indirectly

controls, the following business records:

            a. All consumer complaints regarding the collection of debt or

               furnishing of consumer information (whether received

               directly or indirectly, such as through a third party), and any

               responses to those complaints.

            b. Records showing, for each employee providing services

               related to debt collection or the furnishing of consumer

               information, if available, that person’s: name; telephone

               number; email, physical, and postal address; job title or

               position; dates of service; and, if applicable, the reason for

               termination.

            c. Records showing, for each service provider providing


                                      28
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 29 of 36



              services related to debt collection or the furnishing of

              consumer information, if available, the name of a point of

              contact, and that person’s telephone number; email,

              physical, and postal address; job title or position; dates of

              service; and, if applicable, the reason for termination.

           d. Copies of all training materials and written policies and

              procedures related to the subject matter of this Order,

              including any such materials used by a third party on behalf

              of Defendants.

     38.   Defendant must make the documents identified in paragraphs

36 and 37 available to the Bureau upon the Bureau’s request.

                                    VII

                                  Notices

IT IS FURTHER ORDERED that:

     39.   Unless otherwise directed in writing by the Bureau, Defendants

must provide all submissions, requests, communications, or other

documents relating to this Order in writing, with the subject line, “CFPB v.

Fair Collections & Outsourcing, Inc., Case No. 8:19-cv-02817-GJH (D.

Md.),” and send them by overnight courier or first-class mail to the below




                                     29
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 30 of 36



address and contemporaneously by email to

Enforcement_Compliance@cfpb.gov:



     Assistant Director for Enforcement

     Consumer Financial Protection Bureau

     ATTENTION: Office of Enforcement

     1700 G Street, N.W.

     Washington D.C. 20552

                                   VIII

                     Cooperation with the Bureau

IT IS FURTHER ORDERED that:

     40.   Defendants must cooperate fully with the Bureau in this matter

and in any investigation related to or associated with the conduct described

in the Complaint. Defendant must provide truthful and complete

information, evidence, and testimony. Individual Defendant must appear

and Corporate Defendants must cause each Corporate Defendant’s officers,

employees, representatives, or agents to appear for interviews, discovery,

hearings, trials, and any other proceedings that the Bureau may reasonably

request upon 10 days written notice, or other reasonable notice, at such




                                    30
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 31 of 36



places and times as the Bureau may designate, without the service of

compulsory process.

                                     IX

                        Compliance Monitoring

IT IS FURTHER ORDERED that, to monitor Defendants’ compliance

with this Order:

     41.   Within 14 days of receipt of a written request from the Bureau,

Defendants must submit additional compliance reports or other requested

information, which must be sworn under penalty of perjury; provide sworn

testimony; or produce documents.

     42.   For purposes of this Section, the Bureau may communicate

directly with each Defendant, unless Defendant retains counsel related to

these communications.

     43.   Defendants must permit Bureau representatives to interview

any employee or other person affiliated with Defendant who has agreed to

such an interview regarding: (a) this matter; (b) anything related to or

associated with the conduct described the Complaint; or (c) compliance

with this Order. The person interviewed may have counsel present.

     44.   Nothing in this Order will limit the Bureau’s lawful use of

compulsory process, under 12 C.F.R. § 1080.6.


                                     31
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 32 of 36



                                      X

      45.   Should Defendants seek to transfer or assign all or part of their

operations that are subject to this Order, Defendants must, as a condition

of sale, obtain the written agreement of the transferee or assignee to comply

with all applicable provisions of this Order.

                                     XI

                        Retention of Jurisdiction

IT IS FURTHER ORDERED that:

      46.   The Court will retain jurisdiction of this matter for the purpose

of enforcing this Order.

                                     XII

                           Outstanding Motions

      47.   All outstanding motions are denied as moot.

                                    XIII

                                  Service

IT IS FURTHER ORDERED that:

      48.   This Order may be served upon Defendants by electronic mail,

certified mail, or United Parcel Service, either by the United States Marshal,

the Clerk of the Court, or any representative or agent of the Bureau.




                                      32
    Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 33 of 36



IT IS SO ORDERED.

DATED this ___ day of ______________, 20__.



                         _________________________________

                                 United States District Court Judge




                                   33
      Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 34 of 36



                                APPENDIX A

12 C.F.R. 1022.3(i) “Identity Theft Report”:

(1) Identity theft report means a report:
      (i) That alleges identity theft with as much specificity as the consumer
can provide;
       (ii) That is a copy of an official, valid report filed by the consumer
with a Federal, state, or local law enforcement agency, including the United
States Postal Inspection Service, the filing of which subjects the person
filing the report to criminal penalties relating to the filing of false
information, if, in fact, the information in the report is false; and
       (iii) That may include additional information or documentation that
an information furnisher or consumer reporting agency reasonably
requests for the purpose of determining the validity of the alleged identity
theft, provided that the information furnisher or consumer reporting
agency:
              (A) Makes such request not later than fifteen days after the date
       of receipt of the copy of the report form identified in Paragraph
       (i)(1)(ii) of this section or the request by the consumer for the
       particular service, whichever shall be the later;
              (B) Makes any supplemental requests for information or
       documentation and final determination on the acceptance of the
       identity theft report within another fifteen days after its initial request
       for information or documentation; and
              (C) Shall have five days to make a final determination on the
       acceptance of the identity theft report, in the event that the consumer
       reporting agency or information furnisher receives any such
       additional information or documentation on the eleventh day or later
       within the fifteen day period set forth in Paragraph (i)(1)(iii)(B) of
       this section.
(2) Examples of the specificity referenced in Paragraph (i)(1)(i) of this
section are provided for illustrative purposes only, as follows:
       (i) Specific dates relating to the identity theft such as when the loss or
theft of personal information occurred or when the fraud(s) using the
personal information occurred, and how the consumer discovered or
otherwise learned of the theft.

                                       34
         Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 35 of 36



     (ii) Identification information or any other information about the
perpetrator, if known.
      (iii) Name(s) of information furnisher(s), account numbers, or other
relevant account information related to the identity theft.
         (iv) Any other information known to the consumer about the identity
theft.
(3) Examples of when it would or would not be reasonable to request
additional information or documentation referenced in Paragraph (i)(1)(iii)
of this section are provided for illustrative purposes only, as follows:
      (i) A law enforcement report containing detailed information about
the identity theft and the signature, badge number or other identification
information of the individual law enforcement official taking the report
should be sufficient on its face to support a victim's request. In this case,
without an identifiable concern, such as an indication that the report was
fraudulent, it would not be reasonable for an information furnisher or
consumer reporting agency to request additional information or
documentation.
      (ii) A consumer might provide a law enforcement report similar to the
report in Paragraph (i)(1) of this section but certain important information
such as the consumer's date of birth or Social Security number may be
missing because the consumer chose not to provide it. The information
furnisher or consumer reporting agency could accept this report, but it
would be reasonable to require that the consumer provide the missing
information. The Bureau's Identity Theft Affidavit is available on the
Bureau's Web site (consumerfinance.gov/learnmore). The version of this
form developed by the Federal Trade Commission, available on the FTC's
Web site (ftc.gov/idtheft), remains valid and sufficient for this purpose.
       (iii) A consumer might provide a law enforcement report generated
by an automated system with a simple allegation that an identity theft
occurred to support a request for a tradeline block or cessation of
information furnishing. In such a case, it would be reasonable for an
information furnisher or consumer reporting agency to ask that the
consumer fill out and have notarized the Bureau's Identity Theft Affidavit
or a similar form and provide some form of identification documentation.
       (iv) A consumer might provide a law enforcement report generated by
an automated system with a simple allegation that an identity theft
occurred to support a request for an extended fraud alert. In this case, it

                                        35
     Case 8:19-cv-02817-GJH Document 56-1 Filed 08/16/21 Page 36 of 36



would not be reasonable for a consumer reporting agency to require
additional documentation or information, such as a notarized affidavit.




                                    36
